Case 1:17-cr-00069-RDB Document 146-1 Filed 10/11/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
v. CRIMINAL NO. MJG-17-0069

HAR()LD T. MARTIN, III

Defendant.

3('=¢'?¢*3(~2-={‘3!~=¢~3-

>E-

*******
PROTECTIVE ORDER - ACKNOWLEDGMENT

The undersigned hereby acknowledges that l have read the Protective Order issued in the
above-captioned case at ECF w, understand the terms of the Protective Order, and agree to
comply With the provisions thereot`. I understand that the terms of the Protective Order obligate
me to treat documents designated ‘“PROTECTED INFORMATION_SUBJECT TO
PROTECTIVE ORDER" in accordance With the terms ot` the Protective Order.

I further acknowledge that violation of the Protective Order ma}l result in sanctions as

decided upon by the Court.

Name: LA'F~W? D,Qgplc£'
Signature: _;//M

L/
Date: ,/D /$,`z/f

